DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Figs. 1-8, 17-18 and 37-42
Species 2: Figs. 9-10
Species 3: Figs. 11-13
Species 4: Fig. 14
Species 5: Figs. 15-16
Species 6: Fig. 19
Species 7: Figs. 20-24
Species 8: Figs. 25-26
Species 9: Figs. 27-29
Species 10: Fig. 30
Species 11: Figs. 31-32
Species 12: Figs. 33-36
Species 13: Figs. 43-44
Species 14: Figs. 45-46
Species 15: Figs. 47-19
Species 16: Figs. 50-51
Species 17: Fig. 52
Species 18: Figs. 53-54
Species 19: Fig. 55
Species 20: Fig. 56
Species 21: Figs. 57-59
Species 22: Fig. 60
Species 23: Figs. 61-67
Species 24: Fig. 68
Species 25: Figs. 69-71
The species are independent or distinct because species 1 depicts a first embodiment of a calibration stand system; species 2 depicts a second embodiment which has a different base fixing mechanism including slots; species 3 depicts a further embodiment of a base fixing mechanism which includes a push-pull structure; species 4 depicts another embodiment of the base fixing mechanism which includes a pivoting handle; species 5 depicts another embodiment which has base fixing mechanisms spaced about an isosceles triangle; species 6 depicts a further embodiment which includes a worm gear mechanism which is used to adjust the height of the stand; species 7 depicts a transmission assembly which is used to adjust the height of the stand; species 8 depicts a further embodiment which includes a fastening mechanism and an elastic body that fixes the height of the stand; species 9 depicts a further embodiment which includes a gear and lead screw which adjusts the height of the stand; species 10 depicts a hinged structure between two portions of the stand; species 11 depicts a further embodiment which includes a hinge and crank stand structure which three adjustable parts; species 12 depicts a further embodiment which includes a sliding slot and snapping opening configuration; species 13 depicts a further embodiment which includes a cam handle on the adjusting mechanism; species 14 depicts a further embodiment where an adjusting worm is incorporated into the adjusting mechanism; species 15 depicts a further embodiment which includes a joint mechanism between beam portions; species 16 depicts a further embodiment which has a snap tilting mechanism and hook member; species 17 depicts a further embodiment which includes an enhanced engagement between the left and right beam portions; species 18 depicts a further embodiment which includes alternative locking mechanisms; species 19 depicts a further embodiment which includes a small reflector supported by the calibration stand; species 20 depicts an alternate embodiment which includes a patterned plate; species 21 depicts a further embodiment which includes a backing plate; species 22 depicts an alternate shape for a beam in the form of a circular beam; species 23 depicts a connection between the base and stand is a bolted connection; species 24 depicts a further embodiment where a 1st body is mounted inside a 2nd body; species 25 depicts a final embodiment which has a supporting member located in the slot to mount a reflector to the beam. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  -The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/           Primary Examiner, Art Unit 3632